Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of sexual abuse in the first degree (Penal Law § 130.65 [3]) and criminal contempt in the first degree (Penal Law § 215.51). County Court did not err in sua sponte correcting the illegal sentence imposed on the count of sexual abuse (see, People v Williams, 87 NY2d 1014, rearg denied 89 NY2d 861). The court originally had sentenced defendant to a determinate term of incarceration of five years on that count. Upon recognizing that the sexual abuse statute under which defendant pleaded guilty permitted only an indeterminate sentence (see, Penal Law § 70.00 [2]), the court then resentenced defendant to an indeterminate term of incarceration of 3 to 6 years on that count. Contrary to defendant’s contention, the court has inherent power to correct sentencing errors even when defendant is thereby exposed to a longer maximum term (see, People v Minaya, 54 NY2d 360, 363-365, cert denied 455 US 1024), as long as “the two sentences [are] sufficiently comparable that defendant’s legitimate expectation of finality was not violated” (People v Shanks, 272 AD2d 153, 153-154, lv denied 95 NY2d 871). (Appeal from Judgment of Oswego County Court, McCarthy, J. — Sexual Abuse, 1st Degree.) Present — Hayes, J. P., Scudder, Burns, Gorski and Lawton, JJ.